 Case 3:11-md-02286-MMA-MDD Document 779 Filed 06/02/20 PageID.5621 Page 1 of 4



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   IN RE: MIDLAND CREDIT                              Case No. 11-md-2286-MMA (MDD)
     MANAGEMENT, INC., TELEPHONE
12
     CONSUMER PROTECTION ACT                            ORDER GRANTING IN PART AND
13   LITIGATION                                         DENYING IN PART THE PARTIES’
                                                        JOINT MOTION (1) TO FILE
14
                                                        OVERSIZED BRIEFS AND (2) FOR
15                                                      LEAVE TO FILE PORTIONS OF
                                                        THE PARTIES’ BRIEFS UNDER
16
                                                        SEAL
17
                                                        [Doc. No. 778]
18
19
20         In this Multi-District Litigation (“MDL”), Lead Plaintiff Emir Fetai (“Fetai”) and
21   Defendants Midland Credit Management, Inc., Midland Funding LLC, and Encore
22   Capital Group, Inc. (collectively, “Defendants”) jointly (1) “move the Court for an order
23   allowing the parties to file oversized . . . briefs . . . [in] Fetai’s upcoming motion for class
24   certification” and (2) “request that the Court grant the parties leave to file portions of the
25   class certification motion and briefs that refer to information that the parties have
26
27
28

                                                    1
                                                                                11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 779 Filed 06/02/20 PageID.5622 Page 2 of 4



 1   designated as ‘confidential’ under seal.” Doc. No. 778 at 2.1 For the reasons set forth
 2   below, the Court GRANTS in part and DENIES in part the parties’ joint motion.
 3                                              I. BACKGROUND
 4            Originating in 2011, the MDL comprises a lead class action member case and
 5   several dozen individual member cases alleging that Defendants violated the Telephone
 6   Consumer Protection Act (“TCPA”). See Doc. No. 1 at 1. Specifically, member
 7   plaintiffs aver that Defendants placed debt collection calls to member plaintiffs’ cell
 8   phones using an automated system, but without their consent. See id.; Doc. No. 571 at 1.
 9   On December 16, 2019, the Magistrate Judge issued an order rescheduling discovery and
10   pretrial motion deadlines. Doc. No. 726. The Magistrate Judge’s order required any
11   motion for class certification and any motion for summary judgment to be “filed no later
12   than June 12, 2020.” Id. at 7. In light of the upcoming motion for class certification, the
13   parties filed the instant joint motion.
14                                               II. DISCUSSION
15   A. Request to File Oversized Briefing
16            The parties “request that the Court grant leave for the Plaintiff and Defendant[s] to
17   file briefs not in excess of 75 pages and for Fetai to file a reply brief not exceeding 30
18   pages.” Doc. No. 778 at 2. The parties argue that the additional briefing is necessary
19   because of the “significant and extensive factual record” that needs to be considered for
20   the motion. Id. at 2.
21            Good cause appearing, the Court GRANTS the parties’ joint motion for leave to
22   file oversized briefs. See CivLR 7.1.h. Accordingly, the Court ORDERS that (1) Fetai
23   may file a memorandum of points and authorities in support of his motion for class
24   certification, not in excess of seventy-five (75) pages; (2) Defendants may file a
25   memorandum of points and authorities in opposition to Fetai’s motion for class
26
27
     1
         All citations refer to the pagination assigned by the CM/ECF system.
28

                                                          2
                                                                                11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 779 Filed 06/02/20 PageID.5623 Page 3 of 4



 1   certification, not in excess of seventy-five (75) pages; and (3) Fetai may file a reply
 2   memorandum in support of his motion for class certification, not in excess of thirty (30)
 3   pages.
 4            The parties further note that the they “stipulate and agree that Defendants shall
 5   have at least 30 days to file their opposition. Before the class certification motion is filed,
 6   the parties shall confer and agree upon a hearing date that is agreeable to the Court and
 7   provides for at least a 30-day time frame for the opposition.” Doc. No. 778 at 3. Given
 8   that the parties appear to request a special briefing schedule, the Court ORDERS that the
 9   parties (1) confer on an agreeable hearing date and briefing schedule regarding the
10   opposition and reply briefs, and subsequently (2) move for a special briefing schedule on
11   or before June 9, 2020. The Court will then issue an order establishing the filing dates
12   for the opposition and reply briefs. This Order does not change the June 12, 2020
13   deadline to file a motion for class certification.
14   B. Request for Leave to File Under Seal
15            The parties further “request that the Court grant the parties leave to file portions of
16   the class certification motion and briefs that refer to information that the parties have
17   designated as ‘confidential’ under seal, pursuant to Local Rule 2.2.” Doc. No. 778 at 2.
18   The parties note that the briefs are likely to include “numerous, arguably confidential and
19   proprietary matters.” Id. at 3. The parties intend to file a redacted version for the public
20   and an unredacted version under seal for the Court. See id.
21            The parties cite to “Local Rule 2.2.” Id. at 2, 3. The parties appear to refer to
22   Local Rule 2.2 under the Patent Local Rules. See Patent L.R. 2.2. This MDL does not
23   involve patent infringement. Moreover, the parties have improperly moved to file
24   documents under seal. The parties have not adhered to the District’s Electronic Case
25   Filing Administrative Policies and Procedures Manual. Furthermore, the parties have not
26   made the necessary showing to support their request to file material under seal.
27            Therefore, the Court DENIES without prejudice the parties’ request for leave to
28   file portions of the class certification motion and briefs under seal. If the parties seek to

                                                      3
                                                                                 11-md-2286-MMA (MDD)
 Case 3:11-md-02286-MMA-MDD Document 779 Filed 06/02/20 PageID.5624 Page 4 of 4



 1   seal documents, the Court INSTRUCTS the parties move to seal at the time of filing the
 2   proposed sealed document in accordance with the District’s Electronic Case Filing
 3   Administrative Policies and Procedures Manual § 2.j.
 4                                      III. CONCLUSION
 5         For the foregoing reasons, the Court GRANTS in part and DENIES in part the
 6   parties’ joint motion.
 7         IT IS SO ORDERED.
 8
 9   Dated: June 2, 2020
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                4
                                                                         11-md-2286-MMA (MDD)
